UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7307


JOSEPH BRATCHER,

                    Plaintiff - Appellant,

             v.

HAROLD CLARKE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00474-AJT-MSN)


Submitted: April 19, 2019                                         Decided: May 13, 2019


Before FLOYD and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Vacated and remanded with instructions by unpublished per curiam opinion.


Joseph Allen Bratcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Joseph Allen Bratcher appeals the district court’s order granting Harold Clarke’s

motion for summary judgment and denying Bratcher’s motion for a preliminary

injunction on his First and Fourteenth Amendment claims raised pursuant to 42 U.S.C.

§ 1983 (2012). Before addressing the merits of Bratcher’s appeal, we first must be

assured that we have jurisdiction. Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015).

“The doctrine of mootness constitutes a part of the constitutional limits of federal court

jurisdiction, which extends only to actual cases or controversies.” Porter v. Clarke, 852
F.3d 358, 363 (4th Cir. 2017) (alteration, citations, and internal quotation marks omitted).

“[A] case is moot when the issues presented are no longer ‘live’ or the parties lack a

legally cognizable interest in the outcome.” Carter v. Fleming, 879 F.3d 132, 137 (4th

Cir. 2018) (internal quotation marks omitted). “[F]or a controversy to be moot, it must

lack at least one of the three required elements of Article III standing: (1) injury in fact,

(2) causation, or (3) redressability.” Townes v. Jarvis, 577 F.3d 543, 546-47 (4th Cir.

2009).

         While this appeal was pending, Bratcher was released from custody.           In his

complaint, Bratcher only sought declaratory and injunctive relief. “[A]s a general rule, a

prisoner’s transfer or release from a particular prison moots his claims for injunctive and

declaratory relief with respect to his incarceration there.” Rendelman v. Rouse, 569 F.3d
182, 186 (4th Cir. 2009). We have concluded that a similar challenge to a policy

restricting publications allowable in a maximum-security prison was rendered moot by

the prisoner’s transfer to a unit that was not subject to that policy. Incumaa v. Ozmint,

                                             2
507 F.3d 281, 287-88 (4th Cir. 2007). “The customary practice when a case is rendered

moot on appeal is to vacate the moot aspects of the lower court’s judgment” and remand

with instructions to dismiss the claim. SAS Inst., Inc. v. World Programming Ltd., 874
F.3d 370, 390 (4th Cir. 2017), cert. denied, 139 S. Ct. 67 (2018) (internal quotation

marks omitted); see also United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950).

      Accordingly, we vacate the district court’s order and remand with instructions to

dismiss Bratcher’s complaint as moot. We deny Bratcher’s motion to reconvene the

panel that decided his prior appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                  VACATED AND REMANDED WITH INSTRUCTIONS




                                           3